Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on September 24, 2021 for patent application 17/483999.
Status of Claims
2.	 Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quaid et al. (U.S. Publication Number: 2006/0142657).
As to independent claim 1, Quaid discloses a method, comprising: 
providing a standard control boundary defining a portion of a bone to be resected (e.g., haptic device 30, repeatable bone resections) (see Paragraph [0109]); 
registering a position of a soft tissue at the bone (e.g., the haptic rendering application may include a haptic object defining an approach volume or boundary that constrains the tool 50 to move toward the target object while avoiding sensitive features such as blood vessels, tendons, nerves, soft tissues, bone, existing implants, and the like) (see Paragraph [0184]); 
obtaining a customized control boundary by moving a vertex of the standard control boundary based on the position of the soft tissue (e.g., as a surgeon manipulates the haptic device 30 to move the tool 50, virtual pathways may be used to guide the tool 50 to specific targets, virtual boundaries may be used to define cutting shapes or to prevent the tool 50 from contacting critical tissue, and predefined parameters may be used to limit travel of the tool 50 e.g., to a predefined depth) (see Paragraph [0108]); and 
controlling a robotic device to constrain operation of a cutting tool to an area defined by the customized control boundary (e.g., surgical system 10 controls the haptic device 30 to provide haptic guidance that tends to constrain the surgeon from penetrating the virtual boundary with the tool) (see Paragraph [0109]).
As to independent claim 10, Quaid discloses a computer-assisted surgery system comprising: 
one or more processors; and non-transitory computer-readable media storing program instructions that, when executed by the one or more processors, perform operations comprising (e.g., guidance from the haptic device 30 coupled with computer aided surgery CAS enables a surgeon to actively and accurately control surgical actions e.g., bone cutting) (see Paragraph [0108]): 
providing a standard control boundary defining a portion of a bone to be resected (e.g., haptic device 30, repeatable bone resections) (see Paragraph [0109]); 
registering a position of a soft tissue at the bone (e.g., the haptic rendering application may include a haptic object defining an approach volume or boundary that constrains the tool 50 to move toward the target object while avoiding sensitive features such as blood vessels, tendons, nerves, soft tissues, bone, existing implants, and the like) (see Paragraph [0184]); 
obtaining a customized control boundary by moving a vertex of the standard control boundary based on the position of the soft tissue (e.g., as a surgeon manipulates the haptic device 30 to move the tool 50, virtual pathways may be used to guide the tool 50 to specific targets, virtual boundaries may be used to define cutting shapes or to prevent the tool 50 from contacting critical tissue, and predefined parameters may be used to limit travel of the tool 50 e.g., to a predefined depth) (see Paragraph [0108]); and 
controlling a robotic device to constrain operation of a cutting tool to an area defined by the customized control boundary (e.g., surgical system 10 controls the haptic device 30 to provide haptic guidance that tends to constrain the surgeon from penetrating the virtual boundary with the tool) (see Paragraph [0109]).
As to independent claim 19, Quaid discloses a surgical system comprising: 
an articulated arm (e.g., arm 33 incorporates a feedback mechanism to enable the haptic device 30 to communicate information to the user while the user manipulates the haptic device 30) (see Paragraph [0115]); 
an actuator operable to provide a force to the articulated arm (e.g., haptic device 30 may include a mechanical or electromechanical device adapted to transmit tactile feedback e.g., vibration and/or force feedback to the user) (see Paragraph [0110]); and 
a controller configured to control the actuator by (e.g., guidance from the haptic device 30 coupled with computer aided surgery CAS enables a surgeon to actively and accurately control surgical actions e.g., bone cutting) (see Paragraph [0108]): 
providing a standard control boundary based on a selected implant (e.g., the haptic rendering application may include a haptic object defining an approach volume or boundary that constrains the tool 50 to move toward the target object while avoiding sensitive features such as blood vessels, tendons, nerves, soft tissues, bone, existing implants, and the like) (see Paragraph [0184]); 
obtaining a customized control boundary by moving an edge or vertex of the standard control boundary based on a position of a soft tissue (e.g., as a surgeon manipulates the haptic device 30 to move the tool 50, virtual pathways may be used to guide the tool 50 to specific targets, virtual boundaries may be used to define cutting shapes or to prevent the tool 50 from contacting critical tissue, and predefined parameters may be used to limit travel of the tool 50 e.g., to a predefined depth) (see Paragraph [0108]); and 
controlling the actuator based on a relationship between a tracked tool and the customized control boundary (e.g., surgical system 10 controls the haptic device 30 to provide haptic guidance that tends to constrain the surgeon from penetrating the virtual boundary with the tool) (see Paragraph [0109]).
As to dependent claim 2, Quaid teaches the method of claim 1, further comprising providing a virtual representation of the bone (e.g., robotic system guides the surgeon in preparing the bone by maintaining the cutting tool within the virtual region of constraint) (see Paragraph [0009]).
As to dependent claim 3, Quaid teaches the method of claim 2, further comprising displaying the standard control boundary relative to the virtual representation of the bone and allowing a user to adjust the vertex of the standard control boundary using an input device (see Figure 43).
As to dependent claim 4, Quaid teaches the method of claim 2, wherein providing the virtual representation of the bone comprises generating the virtual representation of the bone based on imaging of the bone (see Figure 38).
As to dependent claim 5, Quaid teaches the method of claim 2, wherein providing the virtual representation of the bone comprises accessing a library of bone models (e.g., anatomical model of the patient's anatomy in the computing system 20) (see Paragraph [0148]).
As to dependent claim 6, Quaid teaches the method of claim 1, further comprising: selecting an implant component to be implanted on the bone; and providing the standard control boundary based on the implant component (e.g., virtual boundary may correspond to a shape of a surface of the implant) (see Paragraph [0213]).
As to dependent claim 7, Quaid teaches the method of claim 1, wherein registering the position of the soft tissue at the bone comprises tracking a probe (e.g., computing system 20 to display on the display device 23 a virtual representation of a tracked surgical instrument overlaid on one or more images of a patient's anatomy and to update the virtual representation of the tracked instrument in real time during a surgical procedure) (see Paragraph [0100]).
As to dependent claim 8, Quaid teaches the method of claim 1, wherein the cutting tool is coupled to the robotic device (e.g., as the surgeon applies force to the handle to move the cutting tool, the interactive robotic system may apply an increasing degree of resistance to resist movement of the cutting tool as the cutting tool approaches a boundary of the virtual region of constraint) (see Paragraph [0009]).
As to dependent claim 9, Quaid teaches the method of claim 1, wherein the bone to be resected is part of a shoulder of a patient (e.g., joints in the body, such as, for example, a shoulder, elbow, wrist, spine, hip, or ankle and to any other orthopedic and/or musculoskeletal implant, including implants of conventional materials and more exotic implants, such as orthobiologics, drug delivery implants, and cell delivery implants) (see Paragraph [0089]).
As to dependent claim 11, Quaid teaches the computer-assisted surgery system of claim 10, wherein the operations further comprise providing a virtual representation of the bone (e.g., robotic system guides the surgeon in preparing the bone by maintaining the cutting tool within the virtual region of constraint) (see Paragraph [0009]).
As to dependent claim 12, Quaid teaches the computer-assisted surgery system of claim 11, wherein the operations further comprise controlling a screen to display the standard control boundary relative to the virtual representation of the bone and adjusting the vertex of the standard control boundary in response to user input (see Figure 43).
As to dependent claim 13, Quaid teaches the computer-assisted surgery system of claim 11, wherein providing the virtual representation of the bone comprise generating the virtual representation of the bone based on imaging of the bone (see Figure 38).
As to dependent claim 14, Quaid teaches the computer-assisted surgery system of claim 11, wherein providing the virtual representation of the bone comprises accessing a library of bone models (e.g., anatomical model of the patient's anatomy in the computing system 20) (see Paragraph [0148]).
As to dependent claim 15, Quaid teaches the computer-assisted surgery system of claim 10, the operations further comprising: identifying an implant component to be implanted on the bone; and providing the standard control boundary based on the implant component (e.g., virtual boundary may correspond to a shape of a surface of the implant) (see Paragraph [0213]).
As to dependent claim 16, Quaid teaches the computer-assisted surgery system of claim 10 wherein registering the position of the soft tissue at the bone comprises obtaining data indicative of positions of a tracked pose and registering the position of the soft tissue using the data (e.g., computing system 20 to display on the display device 23 a virtual representation of a tracked surgical instrument overlaid on one or more images of a patient's anatomy and to update the virtual representation of the tracked instrument in real time during a surgical procedure) (see Paragraph [0100]).
As to dependent claim 17, Quaid teaches the computer-assisted surgery system of claim 10, further comprising the robotic device and the cutting tool, the cutting tool coupled to the robotic device (e.g., as the surgeon applies force to the handle to move the cutting tool, the interactive robotic system may apply an increasing degree of resistance to resist movement of the cutting tool as the cutting tool approaches a boundary of the virtual region of constraint) (see Paragraph [0009]).
As to dependent claim 18, Quaid teaches the computer-assisted surgery system of claim 10, wherein the bone to be resected is part of a shoulder of a patient (e.g., joints in the body, such as, for example, a shoulder, elbow, wrist, spine, hip, or ankle and to any other orthopedic and/or musculoskeletal implant) (see Paragraph [0089]).
As to dependent claim 20, Quaid teaches the surgical system of claim 19, wherein a pose of the customized control boundary is defined relative to a shoulder of a patient (e.g., joints in the body, such as, for example, a shoulder, elbow, wrist, spine, hip, or ankle and to any other orthopedic and/or musculoskeletal implant, including implants of conventional materials and more exotic implants, such as orthobiologics, drug delivery implants, and cell delivery implants) (see Paragraph [0089]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Pavlovskaia et al. (U.S. Publication Number: 2013/0197687) teaches image segmentation in generating computer models of joint to undergo arthroplasty.
Pavlovskaia et al. (U.S. Publication Number: 2011/0282473) teaches image segmentation in generating computer models of joint to undergo arthroplasty.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117